Court of Appeals
                                     First District of Texas
                                             BILL OF COSTS

                                              No. 01-14-00602-CV

                              J. Anthony Referente and Elizabeth A. Referente

                                                       v.

                           City View Courtyard, L.P. and JAAV Investments, LLC

                 NO. 2013-00767 IN THE 281ST DISTRICT COURT OF HARRIS COUNTY


      TYPE OF FEE              CHARGES             PAID/DUE                 STATUS                  PAID BY
       MT FEE                     $10.00          03/30/2015                E-PAID                     APE
       MT FEE                     $10.00          01/15/2015                E-PAID                     ANT
        FILING                   $175.00          01/09/2015                E-PAID                     ANT
  STATEWIDE EFILING               $20.00          01/09/2015                E-PAID                     ANT
       MT FEE                     $10.00          12/15/2014                E-PAID                     ANT
     CLK RECORD                  $172.00          11/13/2014                 PAID                      ANT
     RPT RECORD                  $430.00          09/11/2014                 PAID                      ANT
The costs incurred on appeal to the First Court of Appeals Houston, Texas are $827.00.
                       Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby certify
that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my hand and the
                                                         seal of the Court of Appeals for the First District of Texas,
                                                         this December 31, 2015.